NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 25, 2009
                                   Decided March 25, 2009

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 08‐2452

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 07‐10125

TERRANCE TERRELL DOTSON,                             Michael M. Mihm,
     Defendant‐Appellant.                            Judge.

                                          O R D E R

       Terrance Dotson pleaded guilty to possessing crack cocaine with intent to distribute. 
See 21 U.S.C. § 841(a)(1).  A straightforward application of the sentencing guidelines would
have otherwise yielded an imprisonment range of 140 to 175 months, but the district court
sentenced him to the 20‐year statutory minimum triggered by the quantity of crack and his
prior drug felony conviction, see id. § 841(b)(1)(A)(iii).  Dotson filed a notice of appeal, but
his appointed appellate counsel now seeks to withdraw because he cannot discern a
nonfrivolous basis for appeal.  See Anders v. California, 386 U.S. 738 (1967).  We invited
Dotson to comment on counsel’s motion, but he did not respond.  See CIR. R. 51(b).  We
therefore address only the potential issues identified in counsel’s supporting brief. 
See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 08‐2452                                                                            Page 2

        Counsel first contemplates challenging several aspects of the colloquy conducted by
the district court before accepting Dotson’s guilty plea.  See Fed. R. Crim. P. 11(b).  But
Dotson has given no indication that he wishes to have his plea vacated, and, thus, we need
not consider this potential argument.  See United States v. Knox, 287 F.3d 667, 671 (7th Cir.
2002).  Counsel also considers arguing that Dotson’s prison sentence is unreasonable, but
because Dotson received the statutory minimum term, any such contention would be
frivolous.  See United States v. Duncan, 479 F.3d 924, 930 (7th Cir. 2007).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.